DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments and remarks filed on 04/06/2022 are acknowledged and have been fully considered.  Claims 1, 3-11, 13-18 and 20 are pending. Claims 1, 4, 8-11 and 17 have been amended. Claims 2, 12 and 19 are cancelled. Claims 11, 13-19 and 20 remain withdrawn as being directed to a non-elected invention. Claims 1 and 3-10 are under consideration and the subject of this office action.
The previous rejections of claim 2 are moot in light of the cancellation of the claim in the amendment filed 04/06/2022.
The previous objections to claim 9 is withdrawn in light of the amendment filed on 04/06/2022. The extraneous phrases have been deleted.
The previous rejections of claims 4 and 9-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in light of the amendment filed on 04/06/2022.
The previous rejections of claims 1, 3-7 and 10 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2)  as being anticipated by Bogyo and rejections of claims 2, 8 and 9 under 35 U.S.C. 103 as being unpatentable over Bogyo in view of Reshetnyak are withdrawn in light of the amendment to claim filed on 04/06/2022. Claim 1 has been amended to recite the first detectable marker is detectable at a remote bodily site and the tumor imaging agent comprises a pH low insertion peptide. New grounds of rejections are presented below.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/06/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The rejections below are new as necessitated by the amendment filed 04/06/2022.
Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable Bhatia (US 2014/0363833; Pub. Dec. 11, 2014; Applicant IDS) in view of Reshetnyak (US 2015/0051153; Pub. Feb. 19, 2015; Of Record) as evidenced by EMBOSS-SeqAlign (EMBOSS Needle Sequence Alignment, 2021; Of Record).
Regarding claim 1, Bhatia teaches a biomarker nanoparticle comprising a modular structure having a carrier domain (a scaffold) linked to an enzyme susceptible detectable marker, wherein the enzyme susceptible detectable marker is comprised of an enzyme susceptible domain linked to a detectable marker that is capable of being released from the nanoparticle when exposed to an enzyme (see [0004], [0057]-[0059]). Bhatia teaches the enzyme susceptible site may be optimized to provide both high enzymatic activity for the specified target enzymes but to also release the detectable markers (see [0096]). Bhatia teaches a list of the enzyme and their substrates to be incorporated into the biomarker (see Table 1, [0096]). The enzyme susceptible domain in the biomarker is the same as the enzyme-specific substrate as recited in claim 1 (a). Bhatia teaches the detectable marker can be detected in a biological sample at a body site that is remote from a body site where the detectable marker is released. Bhatia teaches the carrier domain serves as carrier or platform (see [0063]) and is a molecule having multiple domains to which different markers can be connected ([0057],[0062] – which is a scaffold). Bhatia teaches its bioparticles are for monitoring activity of proteases in vivo (see [0002]) and teaches in-vivo imaging of the sensors (see [0092], [0198]-[0202]). Bhatia teaches the enzyme is cancer associated enzyme and a protease (see [0011], Table 1). The nanoparticle of Bhatia meets the structural elements of a protease imaging sensor as recited in claim 1(a). 
Regarding the structural elements recited in claim 1(b), Bhatia teaches the carrier domain can also function as a targeting means to actively target the modular structure to a tissue such as tumor tissues and can include peptides (see [0063]). Bhatia teaches the carrier domain can comprise imaging agents so that the bioparticles can be detected in the body such as by MRI imaging (see [0092]). Therefore, Bhatia teaches the biomarker nanoparticle (the protease imaging sensor) comprises a tumor imaging agent that localizes the biomarker nanoparticle to the tumor tissue (the tumor targeting carrier domain comprising an imaging agent). 
Bhatia does not teach the tumor imaging agent to comprise a pH low insertion peptide that is attached to a second detectable marker and is linked to the scaffold.
Reshetnyak teaches a pH low-sensitive membrane peptide (pHLIP) that has improved insertion kinetics balanced with solubility to selectively target acidic tissues (see abstract).  Reshetnyak teaches pHLIP itself is non-toxic and can be used to target cargo such as positron emission tomography (PET) imaging agents to tumor cells (see [0010]).  Reshetnyak teaches the pH dependent interaction of pHLIP with membranes allows selectivity in targeting of acidic diseased tissues.  Reshetnyak teaches conjugating PET imaging agent 64Cu-DOTA (second detectable marker) to pHLIP and teaches it accumulated in acidic prostate tumors (see [0102],[0481]). Reshetnyak teaches its pHLIP peptides overcome the challenge of selective delivery to tumors which have a pH lower than physiological pH. Reshetnyak teaches its peptides achieve disease specific delivery to increase effective concentration of therapeutic or diagnostic agents in a diseased area and reduces side effects by reducing targeting of normal cells (see [0088]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the bioparticle comprising the enzyme-specific detectable marker of Bhatia to further conjugate to the carrier domain of the bioparticle a tumor targeting pHLIP peptide coupled to a PET imaging agent (64Cu-DOTA). One of ordinary skill in the art would be motivated to do so because Bhatia teaches its bioparticles can comprise tumor targeting peptides and imaging agents and Reshetnyak teaches the pHLIP peptides achieve disease specific delivery to increase effective concentration of therapeutic or diagnostic agents in a diseased area and reduces side effects by reducing targeting of normal cells. There is a reasonable expectation of success because Reshetnyak teaches pHLIP targets acidic tumor tissues and can be used to target PET imaging agents to the tumor. Bhatia is silent regarding the bioparticles comprising any cell penetrating domains. Reshetnyak also teaches its pHLIP are not cell-penetrating peptides because one terminus is translocated across a membrane into the cytoplasm while the other terminus of the pHLIP remains in the extracellular space (see [0086]). Therefore, the bioparticle of Bhatia in view of Reshetnyak does not include a cell penetrating domain.
Regarding claims 3-4, Bhatia teaches the bioparticles comprise peptide markers specific to cleavage by MMP9 protease, cathepsin B, L, which are cancer specific enzymes (see Table 1, Example 7). MMP9 is an enzyme associated with colorectal cancer metastasis (for evidence see [0080],[0128] of instant PGPub.).
Regarding claims 5-7, Reshetnyak teaches the pHLIP is conjugated to a PET imaging agent (64Cu-DOTA) (see [0102]). Regarding claim 7, DOTA is a chelating agent – see [0481])). Reshetnyak also teaches the radiolabels can be Gd-DOTA, gadodiamide (see [0315] in Example 9 – reads on the species of claim 6).
Regarding claim 8, Reshetnyak teaches the pHLIP to comprise sequence “ACEQNPIYWARYADWLFTTPLLLLDLALLVDADEGT” (see Table 1 – SEQ ID NO: 7) which is the same sequence as instant SEQ ID NO: 14 (for evidence see EMBOSS-SeqAlign).
Regarding claim 9, Reshetnyak teaches polypeptides made from D-amino acids are much more stable.  Reshetnyak teaches pHLIP composed of L or D-amino acids demonstrate the same biophysical and tumor targeting properties  because the mechanism of pHLIP involves relatively nonspecific interactions with a lipid bilayer (see [0108]).
The combined teachings of Bhatia and Reshetnyak render claims 1 and 3-9 obvious.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable Bhatia (US 2014/0363833; Pub. Dec. 11, 2014; Applicant IDS) in view of Reshetnyak (US 2015/0051153; Pub. Feb. 19, 2015; Of Record) as evidenced by EMBOSS-SeqAlign (EMBOSS Needle Sequence Alignment, 2021; Of Record) as applied to claims 1, 3-9 above and further in view of Bogyo (US2009/0252677; Pub. Oct. 8, 2009; Of Record).
Regarding claim 10, Bhatia in view of Reshetnyak teaches a protease imaging sensor comprising enzyme specific substrates (MMP9, cathepsin B,L specific markers - see Table 1 on pages 9,10 of Bhatia) with detectable markers, Cy5 (see [0115] of Bhatia) and tumor imaging agents (64Cu-DOTA - see [0102] of Reshetnyak). 
Bhatia in view of Reshetnyak do not explicitly teach the ratio of the number of enzyme specific substrates and tumor imaging agents to be 1:1.
Bogyo teaches activity-based probes which are specific for active cysteine proteases such as caspase, cathepsin and legumain and carry radioactive labels.  Bogyo teaches the probes comprise an acyloxymethyketone (AOMK) scaffold (see [0065]) that binds only to active enzyme.  Bogyo teaches the probes further comprise a peptide-like structure that targets the probe to a specific cysteine protease and comprises a visualization tag (see abstract, Fig. 1A-B – reads on a protease imaging sensor). Bogyo teaches the probes include a radiolabel attached by a chelator such as DOTA (10 in Fig. 2 – see [0024]) to which a radiolabel useful for PET imaging can be attached (see [0062],[0082]).  Bogyo teaches an example compound GB170 which comprises AOMK (the warhead which targets the compound to the protease), Cy5 fluorophore (reads on first detectable marker) and 64Cu-DOTA (reads on tumor imaging agent) and teaches this probe showed an increased uptake into tumor tissues (see [0162]). Bogyo teaches the probe comprises one AOMK warhead (enzyme specific substrate) and one 64Cu-DOTA (tumor imaging agent) in compound GB170 (reads on ratio of 1:1).
It would have been obvious to modify the bioparticle of Bhatia in view of Reshetnyak comprising enzyme specific substrates with detectable markers (cathepsin specific makers with Cy5 labels) and tumor imaging agents such as pHLIP conjugated with 64Cu-DOTA and include the enzyme specific substrate and the tumor imaging agent in a ratio of 1:1 as taught by Bogyo. One of ordinary skill in the art would be motivated to do so because the artisan is combining prior art elements according to known methods to yield predictable results. Since Bogyo teaches the protease specific probe to comprise the Cy5 label and the PET agent at a ratio of 1:1, the artisan would be motivated to use the same ratio in the bioparticle of Bhatia in view of Reshetnyak.
The combined teachings of Bhatia, Reshetnyak and Bogyo renders claim 10 obvious.
Response to Arguments
Applicant’s arguments with respect to the previous rejections of the claims over the teachings of Bogyo and Reshetnyak have been considered but are moot. Applicants have amended claim 1 to recite the first detectable marker is detected at a remote bodily site and is released from the sensor when exposed to a cancer-associated enzyme, while the tumor imaging agent comprises a pH low insertion peptide that is attached to a second detectable marker. Applicant argue that Bogyo in view of Reshetnyak does not teach a protease probe that has these structural features (see pages 7-10 of remarks filed 04/06/2022). These arguments are moot because the previous rejections have been withdrawn and new grounds of rejections over Bhatia, Reshetnyak and Bogyo have been presented above to address the newly added limitations to claim 1.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Srikanth Patury/
Examiner, Art Unit 1657

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657